Exhibit 10.1

 

May 23, 2006

 

 

Gregg A. Waldon

13799 Candice Lane

Eden Prairie, MN  55346

 

 

Dear Gregg,

 

I am very pleased to offer you the position of Chief Financial Officer of
SoftBrands reporting to me pursuant to the following terms and conditions:

 

Compensation:

 

•                  Employment to begin on June 2, 2006.

 

•                  Your annualized base salary will be $265,000 payable twice
monthly at $11,041.67 per pay period on the15th and the end day of the month.

 

•                  You are eligible to participate in the SoftBrands Executive
Compensation plan as outlined below:

 

•                  For the remainder of fiscal year 2006, a transition bonus of
$30,000.  This will be paid on October 15, 2006 should you be actively employed
with SoftBrands at that time.

 

•                  For fiscal year 2007, at 100% of target, you will be eligible
to earn an additional $132,500 incentive compensation.  In this position, you
are also eligible to participate in an Executive Profit Sharing plan.  The
details of the incentive compensation and the Executive Profit Sharing plan will
be provided in September of 2006.

 

•                  You will be granted the option to purchase 300,000 shares of
SoftBrands stock with a grant date subject to your start date of June 2, 2006. 
Details of the plan will be provided upon approval.

 

Benefits:

 

•                  Vacation in accordance with Company policy.

 

•                  Medical, dental and life/disability coverage under SoftBrands
standard employee benefit plan (summary of plan enclosed).  There is a waiting
period before coverage under the medical plan becomes effective.  If employment
begins on the date set forth above, medical coverage (if you elect to enroll in
the Plan) will be effective July 1, 2006.

 

•                  Participation in the SoftBrands 401K Salary Savings Plan.  If
employment begins on the date set forth in item one above, you will be eligible
to enroll in the 401k Salary Savings Plan on July 1, 2006.

 

--------------------------------------------------------------------------------


 

Enclosed is a copy of SoftBrands “Employee Invention and Proprietary Information
Agreement” and the SoftBrands Corporate Compliance agreements for your review
and execution prior to commencing employment.

 

This offer of employment is valid through May 30, 2006.  If we have not received
your signed acceptance of this employment offer on or before this date, this
employment offer is null and void.  This written offer of employment constitutes
the entire understanding of the parties, supersedes all prior discussions,
representations and understandings, and is contingent upon successful completion
of a background check, receipt of your signed Employee Invention and Proprietary
Information Agreement and the SoftBrands Corporate Compliance documents.

 

Employees are expected to conform to the rules and regulations of SoftBrands. 
Employment and compensation may be terminated or changed at any time by the
Company, with or without cause or notice.  Other than this offer letter no other
terms or conditions apply to your employment.

 

Gregg, we are truly excited about the possibility of you joining SoftBrands and
know that you will find this position to be both challenging and rewarding. 
Please acknowledge your acceptance by signing the original and enclosed copy of
this letter as well as the enclosed Employment Agreement and returning the
originals to Jocelyn Miller in the Human Resources Department.

 

 

Sincerely,

 

 

 

SoftBrands

 

 

 

 

 

/s/ RANDAL B. TOFTELAND

 

 

Randal B. Tofteland

 

Chief Executive Officer

 

 

Accepted:

/s/ GREGG A. WALDON

 

Date:

5/30/06

 

 

Gregg A. Waldon

 

 

 

 

 

 

cc:  Corporate Human Resources

 

 

--------------------------------------------------------------------------------